Opinion issued September 10, 2020




                                     In The

                              Court of Appeals
                                    For The

                          First District of Texas
                            ————————————
                              NO. 01-20-00382-CV
                           ———————————
         IN RE DOLCEFINO COMMUNICATIONS, LLC, Relator


            Original Proceeding on Petition for Writ of Mandamus


                         MEMORANDUM OPINION

      Relator, Dolcefino Communications, LLC, has filed a petition for a writ of

mandamus asserting that the trial court abused its discretion by denying relator’s

petition for pre-suit discovery pursuant to Rule 202 of the Texas Rules of Civil

Procedure (the “Rule 202 Petition”). See TEX. R. CIV. P. 202.
       We dismiss relator’s petition for writ of mandamus for lack of subject-matter

jurisdiction.1

       “Standing is implicit in the concept of subject matter jurisdiction.” Tex. Ass’n

of Bus. v. Tex. Air Control Bd., 852 S.W.2d 440, 443 (Tex. 1993). Standing is a

constitutional prerequisite to obtaining judicial relief, and courts have no jurisdiction

over and thus must dismiss claims made by parties who lack standing to assert them.

See Heckman v. Williamson Cty., 369 S.W.3d 137, 150 (Tex. 2012); see also

Nephrology Leaders & Assocs. v. Am. Renal Assocs. LLC, 573 S.W.3d 912, 914

(Tex. App.—Houston [1st Dist.] 2019, no pet.).

       To have standing to assert a claim, a party must generally demonstrate that it

possesses an interest in the conflict distinct from that of the general public, such that

it sustained a specific or particular injury. See Linegar v. DLA Piper LLP (US), 495
S.W.3d 276, 279 (Tex. 2016); see also Torrington Co. v. Stutzman, 46 S.W.3d 829,

843 (Tex. 2000) (“[A]n appealing party may not complain of errors that do not

injuriously affect it or that merely affect the rights of others.”). Just as a plaintiff

must have standing to seek relief in the trial court, a party on appeal must

have standing to challenge an order or judgment of the trial court. Tex. Quarter




1
       The underlying case is In re: Friendswood Police Department, Cause No.
       19-CV-0814, in the 405th District Court of Galveston County, Texas, the Honorable
       Jared Robinson presiding.

                                            2
Horse Ass'n v. Am. Legion Dep't of Tex., 496 S.W.3d 175, 181 (Tex. App.—Austin

2016, no pet.) (citing State v. Naylor, 466 S.W.3d 783, 787 (Tex. 2015)).

      The Rule 202 Petition was filed in the trial court by relator “as representative

of Mindy Lee Comstock, Joseph Manley, and Bonnie Manley.” However, the

mandamus record does not include any evidence which establishes that relator had

the authority to act in such representative capacity, and as such, relator lacked

standing to bring the Rule 202 Petition. See Timbertech Inc. v. Wallboards Inc., No.

14-98-00422-CV, 1999 WL 649116, at *3 (Tex. App.—Houston [14th Dist.] Aug.

26, 1999, pet. denied) (not designated for publication) (“Without the authority to sue

in a representative capacity, [appellants] had no standing to sue at all.”).

      Further, the petition for writ of mandamus was brought solely by “Relator,

Dolcefino Communications, LLC.” The mandamus record fails to establish that

relator is, itself, an “aggrieved party,” giving it standing to seek relief, either from

the trial court or from this Court. See Torrington Co., 46 S.W.3d at 843; Ghaffari v.

Empire Petroleum Partners LLC, No. 02-17-00164-CV, 2018 WL 1005237, at *3

(Tex. App.—Fort Worth Feb. 22, 2018, pet. denied) (“A party lacks standing when

it is not personally aggrieved.”) (citing Austin Nursing Ctr., Inc. v. Lovato, 171
S.W.3d 845, 848–49 (Tex. 2005)).




                                           3
      Because relator lacks standing to obtain the relief sought, we dismiss relator’s

petition for writ of mandamus for lack of subject-matter jurisdiction. All pending

motions are dismissed as moot.

                                  PER CURIAM
Panel consists of Justices Keyes, Lloyd, and Landau




                                          4